Citation Nr: 1700128	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an arthritic condition, to include as secondary to herbicide exposure and as secondary to a service-connected anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to February 1974, to include service in the Republic of Vietnam from September 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the Veteran's arthritic condition and denied entitlement to TDIU.  The Veteran timely appealed the above issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records showed the Veteran was diagnosed with rheumatoid arthritis, previously diagnosed as palindromic rheumatism, and osteoarthritis in June 2005.  The Veteran contended that his arthritic conditions were the result of his service in the Republic of Vietnam and his presumed herbicide exposure therein, as well as his exposure to insects and insect bites, malaria, vaccines and immunizations, and his infected finger during service.  Additionally, the Veteran contended his arthritic conditions were caused and/or aggravated by his service-connected anxiety disorder.  In support, the Veteran submitted articles indicating a potential link between arthritis and mental illness, viruses, toxic chemical exposure and vaccinations/immunizations.  The Veteran's service treatment records also showed treatment for insect bites as well as an infected finger.  

Further, the Veteran contended that his left wrist and right knee pain during service caused and/or aggravated his arthritic conditions.  Of note, the Board finds the Veteran is not sound as to any disorders of his left wrist and right knee, as these were noted on his February 1971 entrance exam.  See 38 U.S.C.A. § 1111 
(West 2014).
In light of these contentions, the Board has determined that the evidence of record meets the minimum threshold for obtaining a VA examination at this time.  That claim is remanded for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) 
(West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claim for an arthritic condition, as the Veteran attributed his inability to work in part due to his rheumatoid arthritis.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, while the VA examiners discussed each individual service-connected disability, to include anxiety and hearing loss, and its impact on the Veteran's occupational functioning, none of those examiners provided an opinion regarding the combined functional impairment on his occupational functioning of his service-connected disabilities.  Thus, on remand, the AOJ should fully develop the TDIU claim, and request an opinion from a Veterans Health Administration (VHA) Vocational Rehabilitation Specialist regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Providence VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2. Ask the Veteran to identify any private treatment that he may have had for his arthritic conditions, or any other service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination in order to determine whether the Veteran has an arthritic disorder, to include osteoarthritis and/or rheumatoid arthritis, and whether such was either caused or aggravated by service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

First, the examiner must identify all arthritic disorders the Veteran has (if any), including osteoarthritis and/or rheumatoid arthritis/palindromic rheumatism.  For osteoarthritis, if found, the examiner should identify the specific joints which are affected by osteoarthritis.

For the Veteran's rheumatoid arthritis/palindromic rheumatism, the examiner should opine whether such at least as likely as not (50 percent or greater probability) began during or is otherwise related to the Veteran's military service, to include his presumed herbicide (Agent Orange) exposure therein.  The examiner should additionally address the Veteran's other contentions as well, which include: exposure to insects and insect bites, malaria, vaccines and immunizations, and his infected finger in service (all of which he has related to his current conditions).

Regarding any osteoarthritis found, the examiner should opine whether such at least as likely as not began in or was otherwise the result of military service.  The examiner should discuss the Veteran's various claimed contentions, particularly as noted above regarding his rheumatological condition as possible etiological bases for his osteoarthritis as well.

Next, respecting the Veteran's left wrist and right knee, the examiner should opine whether the Veteran's left wrist and right knee disorders were aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his military service, to include all of the above noted contentions.  In responding to this question, the examiner should note the left wrist and right knee abnormalities noted on the Veteran's February 1971 medical examination upon entering military service.

Finally, the examiner should opine whether any noted arthritic disorder found is at least as likely as not 
(a) caused by, or (b) aggravated by the Veteran's service-connected anxiety disorder.

If any aggravation of the Veteran's arthritic disorders by his service-connected anxiety disorder is found, the examiner must attempt to establish a baseline level of severity of his arthritis disorder prior to aggravation by the service-connected anxiety disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional to address the issues listed.

5. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's arthritis and TDIU claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

